Citation Nr: 1819801	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reopened and then denied a claim for service connection for a left knee disorder.

In September 2011 the Veteran testified at a local RO hearing.  In August 2016, he testified by videoconference from Denver before the undersigned Veterans Law Judge sitting in Washington, D.C.  

In a decision dated in December 2016, the Board reopened the claim of service connection for a left knee disorder, and then remanded the matter for additional development.  

In July 2017, the Board again remanded the matter for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disorder, which he contends existed prior to service, but was aggravated by his physical training and parachute jumps during active military service.  See Veteran's September 1997 Affidavit.  Military records confirm that he was an Airborne Ranger and show treatment (including a 28 day Profile) for left knee complaints.

In the July 2017 remand, the Board instructed the AOJ to ask the Veteran for the names and addresses of his pre- and post-service knee treatment providers.  In a letter to the Veteran dated in August 2017, the AOJ requested the sought after information, and in an Affidavit received by VA on September 19, 2017, the Veteran provided the dates, names, and addresses of his pre- and post-service knee treatment providers, along with a newly executed Authorization to Disclose Information to the Department of Veterans Affairs (VA Form 21-4142).  Unfortunately, no action was taken by the AOJ upon receipt of this information.  Remand for compliance with VA's duty to assist under 38 C.F.R. § 3.159(c)(1) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the following providers for a copy of the Veteran's medical records, and associate all located records with the claims file:

Dr. Frank Woodson 
1500 East Broadway 
East St. Louis, Illinois.
(Time frame: Spring of 1961 to Aug. 1966)  

Will McGraw Health Clinic 
1501 East Broadway 
East St. Louis, Illinois.
(Time frame: 1969 to1974)  

Dr. Frazier 
1601 Gaty Ave., 
East St. Louis, Illinois.
(Time frame: 1969 to1974)  

University of Illinois, 
formerly Sangamon State University
Springfield, Illinois.
(Time frame: August 1974 to May 1977)  

For each of these providers, if no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and document the claims file accordingly.

2.  After completion of all of the above and any other necessary development as a result of the above, readjudicate the appeal based on all of the evidence of record.  If the claim is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

